EX – 10.5

 

GUARANTY

 

GUARANTY (“Guaranty”), dated as of March 30, 2004, is made by DDI CORP., a
Delaware corporation (“DDi”), DDI INTERMEDIATE HOLDINGS CORP., a California
corporation (“Intermediate”), DDI CAPITAL CORP., a California corporation
(“Capital”), DYNAMIC DETAILS INCORPORATED, COLORADO SPRINGS, a Colorado
corporation (“Colorado”), DDI SALES CORP., a Delaware corporation (“Sales”),
DYNAMIC DETAILS TEXAS, LLC, a Delaware limited liability company (“Texas”),
DDI-TEXAS INTERMEDIATE PARTNERS II, L.L.C., a Delaware limited liability company
(“DTIP”), DDI-TEXAS INTERMEDIATE HOLDINGS II, L.L.C., a Delaware limited
liability company (“DTIH”), and DYNAMIC DETAILS, L.P., a Delaware limited
partnership (“DDLP”; DDLP, DDi, Intermediate, Capital, Colorado, Sales, Texas,
DTIP and DTIH are sometimes collectively referred to herein as “Guarantors” and
individually as a “Guarantor”), in favor of GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation, as agent (in such capacity, “Agent”) for
the lenders (“Lenders”) from time to time party to the Credit Agreement (as
defined below).

 

RECITALS

 

A. Pursuant to that certain Credit Agreement dated as of the date hereof by and
among Dynamic Details, Incorporated, a California corporation (“Details”),
Dynamic Details Incorporated, Virginia, a Delaware corporation (“Virginia”),
Dynamic Details Incorporated, Silicon Valley, a Delaware corporation (“Valley”),
Laminate Technology Corp., a Delaware corporation (“Laminate”; Laminate,
Details, Virginia and Valley are sometimes collectively referred to herein as
“Borrowers” and individually as a “Borrower”), Guarantors, the other Credit
Parties party thereto, Agent and Lenders (including all annexes, exhibits and
schedules thereto, as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), Lenders have
agreed to extend certain financial accommodations to or for the direct or
indirect benefit of Borrowers and Guarantors.

 

B. Guarantors, directly or indirectly, are either the record and beneficial
owners of all the shares of Stock of Borrowers, or the wholly-owned subsidiaries
of Borrowers.

 

C. Guarantors will derive substantial direct and indirect economic benefit if
Lenders and Agent enter into the Credit Agreement and agree to make the
financial accommodations provided for therein.

 

D. Lenders are willing to enter into the Credit Agreement and to make the
financial accommodations to Borrowers as provided in the Credit Agreement, but
only upon the condition, among others, that each Guarantor shall have executed
and delivered this Guaranty. These Recitals shall be construed as part of this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, the receipt and sufficiency of which is hereby acknowledged, and to
induce Agent and Lenders to enter into the Credit Agreement, it is agreed as
follows:

 

1. DEFINITIONS.

 

Capitalized terms used herein shall have the meanings assigned to them in the
Credit Agreement, unless otherwise defined herein.



--------------------------------------------------------------------------------

References to this “Guaranty” shall mean this Guaranty, including all
amendments, modifications and supplements and any annexes, exhibits and
schedules to any of the foregoing, and shall refer to this Guaranty as the same
may be in effect at the time such reference becomes operative.

 

2. THE GUARANTY.

 

2.1. Guaranty of Guaranteed Obligations of Borrowers. Each Guarantor hereby
jointly and severally unconditionally guarantees to Agent and Lenders, and their
respective successors, endorsees, transferees and assigns, the prompt payment
(whether at stated maturity, by acceleration or otherwise) and performance of
the Obligations of Borrowers (hereinafter the “Guaranteed Obligations”).
Guarantors agree that this Guaranty is a guaranty of payment and performance and
not of collection, and that their obligations under this Guaranty shall be
primary, absolute and unconditional, irrespective of, and unaffected by:

 

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in this Guaranty, any other Loan Document or any other
agreement, document or instrument to which any Credit Party and/or Guarantors
are or may become a party;

 

(b) the absence of any action to enforce this Guaranty or any other Loan
Document or the waiver or consent by Agent and/or Lenders with respect to any of
the provisions thereof;

 

(c) the existence, value or condition of, or failure to perfect its Lien
against, any Collateral for the Guaranteed Obligations or any action, or the
absence of any action, by Agent in respect thereof (including, without
limitation, the release of any such security);

 

(d) the insolvency of any Credit Party; or

 

(e) any other action or circumstances which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor;

 

it being agreed by each Guarantor that its obligations under this Guaranty shall
not be discharged until the Termination Date. Each Guarantor shall be regarded,
and shall be in the same position, as principal debtor with respect to the
Guaranteed Obligations.

 

2.2. Demand by Agent or Lenders. In addition to the terms of the Guaranty set
forth in Section 2.1 hereof, and in no manner imposing any limitation on such
terms, it is expressly understood and agreed that, if, at any time, the
outstanding principal amount of the Guaranteed Obligations under the Credit
Agreement (including all accrued interest thereon) is declared to be immediately
due and payable, then Guarantors shall, without demand, pay to the holders of
the Guaranteed Obligations the entire outstanding Guaranteed Obligations due and
owing to such holders. Payment by Guarantors shall be made to Agent in
immediately available Federal funds to an account designated by Agent or at the
address set forth herein for the giving of notice to Agent or at any other
address that may be specified in writing from time to time by Agent, and shall
be credited and applied to the Guaranteed Obligations.

 

2.3. Enforcement of Guaranty. In no event shall Agent have any obligation
(although it is entitled, at its option) to proceed against any Borrower or any
other Credit Party or any Collateral pledged to secure Guaranteed Obligations
before seeking satisfaction from any or all

 

2



--------------------------------------------------------------------------------

of the Guarantors, and Agent may proceed, prior or subsequent to, or
simultaneously with, the enforcement of Agent’s rights hereunder, to exercise
any right or remedy which it may have against any Collateral, as a result of any
Lien it may have as security for all or any portion of the Guaranteed
Obligations.

 

2.4. Waiver. In addition to the waivers contained in Section 2.1 hereof,
Guarantors waive, and agree that they shall not at any time insist upon, plead
or in any manner whatever claim or take the benefit or advantage of, any
appraisal, valuation, stay, extension, marshaling of assets or redemption laws,
or exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by Guarantors of their Guaranteed
Obligations under, or the enforcement by Agent or Lenders of, this Guaranty.
Guarantors hereby waive diligence, presentment and demand (whether for
non-payment or protest or of acceptance, maturity, extension of time, change in
nature or form of the Guaranteed Obligations, acceptance of further security,
release of further security, composition or agreement arrived at as to the
amount of, or the terms of, the Guaranteed Obligations, notice of adverse change
in any Borrower’s financial condition or any other fact which might increase the
risk to Guarantors) with respect to any of the Guaranteed Obligations or all
other demands whatsoever and waive the benefit of all provisions of law which
are or might be in conflict with the terms of this Guaranty. Guarantors
represent, warrant and jointly and severally agree that, as of the date of this
Guaranty, their obligations under this Guaranty are not subject to any offsets
or defenses against Agent or Lenders or any Credit Party of any kind. Guarantors
further jointly and severally agree that their obligations under this Guaranty
shall not be subject to any counterclaims, offsets or defenses (other than the
prior termination of this Guaranty in accordance with Section 6.7 hereof)
against Agent or any Lender or against any Credit Party of any kind which may
arise in the future.

 

2.5. Benefit of Guaranty. The provisions of this Guaranty are for the benefit of
Agent and Lenders and their respective successors, transferees, endorsees and
assigns, and nothing herein contained shall impair, as between any Credit Party
and Agent or Lenders, the obligations of any Credit Party under the Loan
Documents. In the event all or any part of the Guaranteed Obligations are
transferred, indorsed or assigned by Agent or any Lender to any Person or
Persons in accordance with the terms of the Credit Agreement, any reference to
“Agent” or “Lender” herein shall be deemed to refer equally to such Person or
Persons.

 

2.6. Modification of Guaranteed Obligations, Etc. Each Guarantor hereby
acknowledges and agrees that Agent and Lenders may at any time or from time to
time, with or without the consent of, or notice to, Guarantors or any of them,
in accordance with the terms of the Loan Documents:

 

(a) change or extend the manner, place or terms of payment of, or renew or alter
all or any portion of, the Guaranteed Obligations;

 

(b) take any action under or in respect of the Loan Documents in the exercise of
any remedy, power or privilege contained therein or available to it at law,
equity or otherwise, or waive or refrain from exercising any such remedies,
powers or privileges;

 

(c) amend or modify, in any manner whatsoever, the Loan Documents;

 

(d) extend or waive the time for any Credit Party’s performance of, or
compliance with, any term, covenant or agreement on its part to be performed or
observed under the Loan Documents, or waive such performance or compliance or
consent to a failure of, or departure from, such performance or compliance;

 

3



--------------------------------------------------------------------------------

(e) take and hold Collateral for the payment of the Guaranteed Obligations
guaranteed hereby or sell, exchange, release, dispose of, or otherwise deal
with, any property pledged, mortgaged or conveyed, or in which Agent or Lenders
have been granted a Lien, to secure any Obligations;

 

(f) release anyone who may be liable in any manner for the payment of any
amounts owed by Guarantors or any Credit Party to Agent or any Lender;

 

(g) modify or terminate the terms of any intercreditor or subordination
agreement pursuant to which claims of other creditors of any Guarantor or any
Credit Party are subordinated to the claims of Agent and Lenders; and/or

 

(h) apply any sums by whomever paid or however realized to any amounts owing by
any Guarantor or any Credit Party to Agent or any Lender in such manner as Agent
or any Lender shall determine in its discretion;

 

and Agent and Lenders shall not incur any liability to Guarantors as a result
thereof, and no such action shall impair or release the Guaranteed Obligations
of Guarantors or any of them under this Guaranty.

 

2.7. Reinstatement. This Guaranty shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Credit
Party or any Guarantor for liquidation or reorganization, should any Credit
Party or any Guarantor become insolvent or make an assignment for the benefit of
creditors or should a receiver or trustee be appointed for all or any
significant part of such Credit Party’s or such Guarantor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Guaranteed Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by Agent or any Lender, whether as a “voidable preference”,
“fraudulent conveyance”, or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Guaranteed Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

2.8. Waivers Under Statutes. Each Guarantor expressly acknowledges that:

 

(a) If any Borrower defaults in the payment or performance of the Obligations
and such Guarantor pays to Agent or any Lender all or part of the Obligations,
such Guarantor would have a right to proceed against such Borrower to the extent
of the Obligations so paid by such Guarantor and to have the benefit of any Lien
held by Agent or such Lender for the Obligations to the extent of the
Obligations so paid by such Guarantor. Such right is commonly known as the
“right of subrogation”;

 

(b) If an Event of Default occurs, Agent or any Lender, among other things, may
enforce any Lien upon any interest in real property (any such Lien, a “Real
Property Lien”), by means of judicial action or by nonjudicial action commonly
known as a “nonjudicial foreclosure,” “trustee’s sale” or “power of sale
foreclosure”;

 

(c) If an Event of Default occurs and Agent or any Lender enforces any Real
Property Lien by means of a nonjudicial foreclosure, trustee’s sale or power of
sale foreclosure, such Guarantor’s right of subrogation to proceed against such
Borrower would be extinguished by the operation of California Code of Civil
Procedure (“CCP”) Section 580d or any other comparable provisions of any other
state, and, in such case, such Guarantor might have a defense against payment
under this Guaranty; and

 

4



--------------------------------------------------------------------------------

(d) If any Borrower so defaults and Agent or any Lender enforces any Real
Property Lien by means of judicial action, such Guarantor’s right to proceed
against such Borrower might be limited by the operation of CCP Section 580a or
any other comparable provisions of any other state, in which case such Guarantor
might have a complete or partial defense against payment under this Guaranty.

 

Nevertheless, each Guarantor expressly, knowingly and intentionally waives any
and all rights and defenses (to the extent not prohibited under applicable law)
arising out of an election of remedies by Agent, even though that election of
remedies, such as a nonjudicial foreclosure with respect to security for the
Guaranteed Obligations, has destroyed such Guarantor’s rights of subrogation and
reimbursement against any Borrower by the operation of Section 580d of the CCP
or otherwise, or any other comparable provisions of any other state.

 

2.9. Waiver of Subrogation, Etc. Notwithstanding anything to the contrary in
this Guaranty, or in any other Loan Document, each Guarantor hereby:

 

(a) expressly and irrevocably waives to the extent not prohibited under
applicable law, on behalf of itself and its successors and assigns (including
any surety), any and all rights at law or in equity to subrogation, to
reimbursement, to exoneration, to contribution, to indemnification, to set off
or to any other rights that could accrue to a surety against a principal, to a
guarantor against a principal, to a guarantor against a maker or obligor, to an
accommodation party against the party accommodated, to a holder or transferee
against a maker, or to the holder of any claim against any Person, and which
such Guarantor may have or hereafter acquire against any Credit Party in
connection with or as a result of such Guarantor’s execution, delivery and/or
performance of this Guaranty, or any other documents to which such Guarantor is
a party or otherwise; and

 

(b) acknowledges and agrees (i) that this waiver is intended to benefit Agent
and Lenders and shall not limit or otherwise effect any Guarantor’s liability
hereunder or the enforceability of this Guaranty, and (ii) that Agent, Lenders
and their respective successors and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Section 2.9 and
the benefit afforded them under this Section 2.9 shall survive payment in full
of the Guaranteed Obligations.

 

2.10. Election of Remedies. If Agent may, under applicable law, proceed to
realize benefits under any of the Loan Documents giving Agent and Lenders a Lien
upon any Collateral owned by any Credit Party, either by judicial foreclosure or
by non-judicial sale or enforcement, Agent may, at its sole option, determine
which of such remedies or rights it may pursue without affecting any of such
rights and remedies under this Guaranty. If, in the exercise of any of its
rights and remedies, Agent shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Credit Party,
whether because of any applicable laws pertaining to “election of remedies” or
the like, Guarantors hereby consent to such action by Agent and waive any claim
based upon such action, even if such action by Agent shall result in a full or
partial loss of any rights of subrogation which Guarantors might otherwise have
had but for such action by Agent. Any election of remedies which results in the
denial or impairment of the right of Agent to seek a deficiency judgment against
any Credit Party shall not impair each Guarantor’s obligation to pay the full
amount of the Guaranteed Obligations. In the event Agent shall bid at any
foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, Agent may bid all or less than the amount of the Guaranteed
Obligations and the amount of such bid need not be paid by Agent but shall be
credited against the Guaranteed

 

5



--------------------------------------------------------------------------------

Obligations. The amount of the successful bid at any such sale shall be
conclusively deemed to be the fair market value of the collateral and the
difference between such bid amount and the remaining balance of the Guaranteed
Obligations shall be conclusively deemed to be the amount of the Guaranteed
Obligations guaranteed under this Guaranty, notwithstanding that any present or
future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which Agent and Lenders might otherwise be
entitled but for such bidding at any such sale.

 

2.11. Cross-Collateralization. Each Guarantor’s obligations and liabilities to
Agent, for the benefit of Agent and Lenders, under this Guaranty shall be
secured by any and all Collateral or in which Agent or any Lender is now or
hereafter granted a Lien pursuant to any Collateral Documents from any Guarantor
to Agent or any Lender.

 

2.12. Funds Transfers. If any Guarantor shall engage in any transaction as a
result of which any Borrower is required to make a mandatory prepayment with
respect to the Guaranteed Obligations under the terms of the Credit Agreement
(including (a) any issuance or sale of such Guarantor’s Stock or (b) any sale of
its assets, in each case as permitted thereunder), such Guarantor shall
distribute to, or make a contribution to the capital of, one or more of the
Borrowers an amount equal to the mandatory prepayment required under the terms
of the Credit Agreement.

 

3. DELIVERIES.

 

In a form satisfactory to Agent, Guarantors shall deliver to Agent, concurrently
with the execution of this Guaranty and the Credit Agreement, the Loan Documents
and other instruments, certificates and documents as are required to be
delivered by Guarantors to Agent under the Credit Agreement.

 

4. FURTHER ASSURANCES.

 

Each Guarantor agrees, upon the written request of Agent or any Lender, to
execute and deliver to Agent or such Lender, from time to time, any additional
instruments or documents reasonably considered necessary by Agent or such Lender
to cause this Guaranty to be, become or remain valid and effective in accordance
with its terms.

 

5. PAYMENTS FREE AND CLEAR OF TAXES.

 

All payments required to be made by each Guarantor hereunder shall be made to
Agent and Lenders free and clear of, and without deduction for, any and all
present and future Taxes. If any Guarantor shall be required by law to deduct
any Taxes from or in respect of any sum payable hereunder, (a) the sum payable
shall be increased as much as shall be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 5) Agent or Lenders, as applicable, receive an amount equal
to the sum they would have received had no such deductions been made, (b) such
Guarantor shall make such deductions, and (c) such Guarantor shall pay the full
amount deducted to the relevant taxing or other authority in accordance with
applicable law. Within thirty (30) days after the date of any payment of Taxes,
each applicable Guarantor shall furnish to Agent the original or a certified
copy of a receipt evidencing payment thereof. Each Guarantor shall jointly and
severally indemnify and, within ten (10) days of demand therefor, pay Agent and
each Lender for the full amount of Taxes (including any Taxes imposed by any
jurisdiction on amounts payable under this Section 5) paid by Agent or such
Lender, as appropriate, and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally asserted.

 

6



--------------------------------------------------------------------------------

6. OTHER TERMS.

 

6.1. Entire Agreement. This Guaranty, together with the other Loan Documents,
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements relating to a guaranty of the
loans and advances under the Loan Documents and/or the Guaranteed Obligations.

 

6.2. Headings. The headings in this Guaranty are for convenience of reference
only and are not part of the substance of this Guaranty.

 

6.3. Severability. Whenever possible, each provision of this Guaranty shall be
interpreted in such a manner to be effective and valid under applicable law, but
if any provision of this Guaranty shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty.

 

6.4. Notices. Whenever it is provided herein that any notice, demand, request,
consent, approval, declaration or other communication shall or may be given to
or served upon any of the parties by any other party, or whenever any of the
parties desires to give or serve upon another any such communication with
respect to this Guaranty, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and shall be addressed to
the party to be notified at the addresses set forth on Annex I to the Credit
Agreement, or at such other address as may be substituted by notice given as
herein provided. The giving of any notice required hereunder may be waived in
writing by the party entitled to receive such notice. Every notice, demand,
request, consent, approval, declaration or other communication hereunder shall
be deemed to have been validly served, given or delivered (i) upon the earlier
of actual receipt and three days after the same shall have been deposited with
the United States mail, registered or certified mail, return receipt requested,
with proper postage prepaid, (ii) upon transmission, when sent by telecopy or
other similar facsimile transmission (with such telecopy or facsimile promptly
confirmed by delivery of a copy by personal delivery or United States mail as
otherwise provided in this Section 6.4), (iii) one Business Day after deposit
with a reputable overnight carrier with all charges prepaid, or (iv) when
delivered, if hand-delivered by messenger.

 

6.5. Successors and Assigns. This Guaranty and all obligations of Guarantors
hereunder shall be binding upon the successors and assigns of each Guarantor
(including a debtor-in-possession on behalf of such Guarantor) and shall,
together with the rights and remedies of Agent, for itself and for the benefit
of Lenders, hereunder, inure to the benefit of Agent and Lenders, all future
holders of any instrument evidencing any of the Obligations and their respective
successors and assigns. No sales of participations, other sales, assignments,
transfers or other dispositions permitted under the Credit Agreement of any
agreement governing or instrument evidencing the Obligations or any portion
thereof or interest therein shall in any manner affect the rights of Agent and
Lenders hereunder. Guarantors may not assign, sell, hypothecate or otherwise
transfer any interest in or obligation under this Guaranty, except as otherwise
expressly permitted by the Credit Agreement.

 

6.6. No Waiver; Cumulative Remedies; Amendments. Neither Agent nor any Lender
shall by any act, delay, omission or otherwise be deemed to have waived any of
its rights or remedies hereunder, and no waiver shall be valid unless in
writing, signed by Agent and then only to the extent therein set forth. A waiver
by Agent, for itself and the ratable benefit of Lenders, of any right or remedy
hereunder on any one occasion shall not be construed as a bar to

 

7



--------------------------------------------------------------------------------

any right or remedy which Agent would otherwise have had on any future occasion.
No failure to exercise nor any delay in exercising on the part of Agent or any
Lender, any right, power or privilege hereunder, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law. None of the
terms or provisions of this Guaranty may be waived, altered, modified,
supplemented or amended except by an instrument in writing, duly executed by
Agent and Guarantors.

 

6.7. Termination. This Guaranty is a continuing guaranty and shall remain in
full force and effect until the Termination Date. Upon payment in full in cash
and performance in full of the Guaranteed Obligations (other than
indemnification obligations), Agent shall deliver to Guarantors such documents
as Guarantors may reasonably request to evidence such termination.

 

6.8. Counterparts. This Guaranty may be executed in any number of counterparts,
each of which shall collectively and separately constitute one and the same
agreement.

 

6.9. Limitation on Guaranteed Obligations. Notwithstanding any provision herein
contained to the contrary, each Guarantor’s liability hereunder shall be limited
to an amount not to exceed as of any date of determination the greater of:

 

(a) the net amount of all Loans and other extensions of credit (including
Letters of Credit) advanced under the Credit Agreement and directly or
indirectly re-loaned or otherwise transferred to, or incurred for the benefit
of, such Guarantor, plus interest thereon at the applicable rate specified in
the Credit Agreement; or

 

(b) the amount which could be claimed by the Agent and Lenders from such
Guarantor under this Guaranty without rendering such claim voidable or avoidable
under Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law after taking into account, among other things,
such Guarantor’s right of contribution and indemnification from each other
Guarantor under Section 6.10.

 

6.10. Contribution with Respect to Guaranteed Obligations.

 

(a) To the extent that any Guarantor shall make a payment under this Guaranty of
all or any of the Guaranteed Obligations (a “Guarantor Payment”) which, taking
into account all other Guarantor Payments then previously or concurrently made
by the other Guarantors, exceeds the amount which such Guarantor would otherwise
have paid if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion that such Guarantor’s
“Allocable Amount” (as defined below) (in effect immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of all of Guarantors
in effect immediately prior to the making of such Guarantor Payment, then,
following indefeasible payment in full in cash of the Obligations and
termination of the Commitments, such Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each of
the other Guarantors for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

 

(b) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim which could then be

 

8



--------------------------------------------------------------------------------

recovered from such Guarantor under this Guaranty without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.

 

(c) This Section 6.10 is intended only to define the relative rights of
Guarantors and nothing set forth in this Section 6.10 is intended to or shall
impair the obligations of Guarantors, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Guaranty.

 

(d) The rights of the parties under this Section 6.10 shall be exercisable upon
the full and indefeasible payment in full in cash of the Guaranteed Obligations
(other than indemnification obligations) and the termination of the Credit
Agreement and the other Loan Documents.

 

(e) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of any Guarantor to which such
contribution and indemnification is owing.

 

[Remained of Page Left Blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date first above written.

 

“Guarantors”          DDi CORP.    DDi INTERMEDIATE HOLDINGS CORP. By:  

/S/ TIMOTHY DONNELLY

--------------------------------------------------------------------------------

   By:  

/S/ TIMOTHY DONNELLY

--------------------------------------------------------------------------------

Name:   Timothy Donnelly    Name:   Timothy Donnelly Title:   Vice President and
Secretary    Title:   Vice President and Secretary DDi CAPITAL CORP.    DDi
SALES CORP. By:  

/S/ TIMOTHY DONNELLY

--------------------------------------------------------------------------------

   By:  

/S/ TIMOTHY DONNELLY

--------------------------------------------------------------------------------

Name:   Timothy Donnelly    Name:   Timothy Donnelly Title:   Vice President and
Secretary    Title:   Vice President and Secretary DYNAMIC DETAILS TEXAS, LLC   
DDi-TEXAS INTERMEDIATE HOLDINGS II, L.L.C. By:  

/S/ TIMOTHY DONNELLY

--------------------------------------------------------------------------------

   By:  

/S/ TIMOTHY DONNELLY

--------------------------------------------------------------------------------

Name:   Timothy Donnelly    Name:   Timothy Donnelly Title:   Vice President and
Secretary    Title:   Vice President and Secretary DDi-TEXAS INTERMEDIATE
PARTNERS II, L.L.C.    DYNAMIC DETAILS, L.P.          By:  

DDi-TEXAS INTERMEDIATE PARTNERS II, L.L.C.,

its General Partner

By:  

/S/ TIMOTHY DONNELLY

--------------------------------------------------------------------------------

   By:  

/S/ TIMOTHY DONNELLY

--------------------------------------------------------------------------------

Name:   Timothy Donnelly    Name:   Timothy Donnelly Title:   Vice President and
Secretary    Title:   Vice President and Secretary DYNAMIC DETAILS INCORPORATED,
COLORADO SPRINGS          By:  

/S/ TIMOTHY DONNELLY

--------------------------------------------------------------------------------

         Name:   Timothy Donnelly          Title:   Vice President and Secretary
        

 

10



--------------------------------------------------------------------------------

Accepted as of March 30, 2004: “Agent” GENERAL ELECTRIC CAPITAL CORPORATION By:
 

/S/ E. J. HESS

--------------------------------------------------------------------------------

    E. J. Hess     Duly Authorized Signatory

 

11